In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-058 CV

____________________


DONALD RAY MCCRAY, Appellant


V.


L. GLASS, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-164,045




OPINION
 Donald Ray McCray, who is an inmate of the Texas Department of Criminal
Justice, Institutional Division, filed a civil rights suit against L. Glass, who, the petition
alleges, is an employee of the Department.  The trial court entered default judgment and
submitted the issue of damages to a jury.  The jury found actual damages of $500 and
punitive damages of $100.  The trial court entered judgment on the verdict, and McCray
appealed. 
	The prayer in the appellant's brief asks the Court to "uphold the verdict of the
jury[.]"  We have reviewed the record, and determine that the trial court did enter a
judgment on the verdict of the jury, as opposed to judgment notwithstanding the verdict. 
To uphold the jury's verdict, consistent with the appellant's request for relief, we must
affirm the trial court's judgment.
	The appellant's brief complains that the trial court, "in violation of the: verdict of
the jury, the trial court: assess, court costs, against the total sum of: damages, and:
punitive damages, awarded by the jury and against the appellant as punishment, in
rejection to the: jury-verdict."  When we examine the judgment, however, we find that the
trial court ordered that the plaintiff recover court costs. 
	The appellant also complains that the trial court failed to order the defendant "to pay
the total sum of $600.00, to the appellant: Donald Ray McCray, all in one (1) payment"
and that "the trial court, refuse to: assess, a deadline due date, against appellee: L. Glass,
for the payment of the total sum, to the appellant: Donald Ray McCray, in connection with
the issuing of the: jury-verdict, August 27th 2001."  He also requests a more definite
statement of the amount of the damages awarded to him and the recoverable costs.  The
appellant's arguments lack merit for several reasons.  First, the judgment awards McCray
judgment for $600.  Second, the appellant did not timely file a motion to modify, correct,
or reform the judgment.  See Tex. R. Civ. P. 329b.   The clerk's record does not include
a proposed judgment, so we will assume that McCray did not submit a proposed judgment
to the trial court.  See Tex. R. Civ. P. 305.  Therefore, the appellant failed to preserve any
issues for appellate review regarding the recitals and decrees contained in the judgment. 
See Tex. R. App. P. 33.1.  Third, the appellant cited no rule or authority demonstrating
error by the court, nor does he support his complaints with appropriate citations to
authorities.  See Tex. R. App. P. 38.1(h).  
	Finally, McCray appears to be dissatisfied with the delay between the trial and the
entry of judgment, and with the lack of specific directives for enforcing the judgment. 
From our review of the record, it appears that any delay or defect in prosecuting the suit
is attributable to McCray, who is an untrained but experienced litigator, rather than to the
trial court.  
	The issues raised in McCray's brief are overruled.  The judgment is affirmed.
	AFFIRMED.

									PER CURIAM

Submitted on January 2, 2003
Opinion Delivered January 16, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.